1    THOMAS A. ERICSSON, ESQ.
     Nevada Bar No. 4982
2    Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
3    Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
4    Facsimile: (702) 522-1542
     tom@oronozlawyers.com
5    Attorney for Paul Michael Marciniak
6
                                   UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8

9
                                                           CASE NO.:        2:17-cr-00014-JAD-BNW
      UNITED STATES OF AMERICA,
10
                      Plaintiff,                           STIPULATION TO CONTINUE
11                                                         SENTENCING
      vs.
12                                                         (FIFTH REQUEST)
      PAUL MICHAEL MARCINIAK,
13
                      Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by Defendant Paul Michael
16   Marciniak, by and through his attorney, Thomas A. Ericsson, Esq., and the United States of
17   America, by and through Nicholas A. Trutanich, United States Attorney, and Daniel Cowhig,
18   Assistant United States Attorney, that the sentencing hearing currently scheduled for
19   September 17, 2019, at the hour of 2:00 p.m., be vacated and continued for at least three
20   weeks to a date and time that is convenient to this Honorable Court.
21          The request for a continuance is based upon the following:
22
        1. Defense Counsel is working on a mitigation issue related to sentencing and requires
23         additional time to address the issue before sentencing.

24      2. Mr. Marciniak is currently in custody, and he does not object to the continuance.

25      3. Counsel for Mr. Marciniak has spoken with AUSA Daniel Cowhig, and the
           Government agrees to the continuance.
26

27      4. The additional time requested by this Stipulation to Continue Sentencing is reasonable
           pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good
28         cause, change any time limits prescribed in this rule.”

                                                  Page 1
1       5. The additional time requested herein is not sought for the purposes of undue delay.
2
        6. Additionally, denial of this request for a continuance could result in a miscarriage of
3          justice.

4
     DATED: September 12, 2019
5
     Respectfully submitted,
6

7    /s/ Thomas A. Ericsson      .               /s/ Daniel Cowhig
     Thomas A. Ericsson, Esq.                    Daniel Cowhig
8    Oronoz & Ericsson, LLC                      Assistant United States Attorney
     1050 Indigo Dr., Suite 120                  District of Nevada
9    Las Vegas, Nevada 89145                     501 Las Vegas Blvd. South, Suite 1100
10   Attorney for Defendant Marciniak            Las Vegas, Nevada, 89101
                                                 Attorney for the United States of America
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                Page 2
1
                                   UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      UNITED STATES OF AMERICA,                            CASE NO.:      2:17-cr-00014-JAD-BNW
5
                      Plaintiff,
6                                                          FINDINGS OF FACT, CONCLUSIONS
      vs.                                                  OF LAW, AND ORDER
7
      PAUL MICHAEL MARCINIAK,
8
                      Defendant.
9

10
                                         FINDINGS OF FACT
11
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds:
13

14      1. Defense Counsel is working on a mitigation issue related to sentencing and requires
           additional time to address the issue before sentencing.
15

16      2. Mr. Marciniak is currently in custody, and he does not object to the continuance.

17      3. Counsel for Mr. Marciniak has spoken with AUSA Daniel Cowhig, and the
           Government agrees to the continuance.
18
        4. The additional time requested by this Stipulation to Continue Sentencing is reasonable
19         pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good
20         cause, change any time limits prescribed in this rule.”

21      5. The additional time requested herein is not sought for the purposes of undue delay.

22      6. Additionally, denial of this request for a continuance could result in a miscarriage of
           justice.
23

24                                     CONCLUSIONS OF LAW

25          The ends of justice served by granting said continuance outweigh the best interests of

26   the public in proceeding with the sentencing hearing as scheduled, since the failure to grant
27
     said continuance would be likely to result in a miscarriage of justice, would deny the defendant
28

                                                  Page 3
     the opportunity to appear for his sentencing hearing, taking into account the exercise of due
1

2    diligence.

3                                              ORDER

4           IT IS THEREFORE ORDERED that the Sentencing date in this matter scheduled for
5                                                     October 7, 2019,  at 10:00 a.m.
     September 17, 2019, be vacated and continued to the ____ day of _____________________,
6
     2019, at the hour of _________________.
7
            DATED AND
            DATED:      DONE this _____ day of _________________________, 2019.
                   9/13/2019
8

9

10                                                          ________________________________
                                                            UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                 Page 4
